Dismissed and Memorandum Opinion filed March 25, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00899-CV
____________
 
PRIMECO AUTO TOWING, L.L.C., Appellant
 
V.
 
CINTAS CORPORATION, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 908722
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed August 4, 2009.  On March 22, 2010, the
parties filed an agreed motion to dismiss the appeal because all issues have
been settled.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Yates, Seymore, and Brown.